Citation Nr: 1539327	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for service-connected residuals of prostate cancer, effective June 1, 2007, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 1969 to January 1971.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reduced the Veteran's rating for his residuals of prostate cancer disability.  Moreover, a July 2010 rating decision denied his entitlement to a TDIU.  The Veteran appealed the adverse determinations in these decisions and the matters are now before the Board.  

Initially, the Board notes that the RO certified the Veteran's service-connected residuals of prostate cancer claim in April 2015 as an increased rating claim, with several staged rating time periods.  As will be explained in more detail below, the Board determines that the proper issue on appeal is whether the Veteran's rating for residuals of prostate cancer was properly reduced following the cessation of treatment for prostate cancer.  Thus, the Board has characterized the issue as it appears above. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 rating decision reduced the disability rating for the Veteran's service-connected residuals of prostate cancer from 100 percent to 20 percent, effective June 1, 2007.

2.  As of June 1, 2007, the 100 percent disability rating for the Veteran's service-connected residuals of prostate cancer had been in effect for less than five years.

3.  As of June 1, 2007, VA failed to provide the Veteran with procedural due process guarantees enumerated in 38 C.F.R. § 3.105(e) and (i) for a reduction in an evaluation for VA compensation benefits. 


CONCLUSION OF LAW

The criteria for a reduction in disability rating for residuals of prostate cancer were not met, and restoration of the 100 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal for an increased rating claim, contending that his service-connected residuals of prostate cancer should have been rated higher than 20 percent, 40 percent, and 60 percent during portions of the appeal period.  However, the Board notes that his appeal stems from a lowering of the rating for this disability from 100 percent disabling to 20 percent disabling, effective June 1, 2007.  As explained more thoroughly below, this lower rating resulted in a monetary reduction of compensation benefits for the Veteran.  Thus, the Board must first determine whether VA met all procedural requirements prior to effectuating a reduction in the Veteran's compensation benefits.  

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where, however, a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. §§ 3.344(c), 3.343(a) (2014). 

In the present case, the Veteran's 100 percent rating for residuals of prostate cancer had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO reduced the rating.  Specifically, the Veteran's 100 percent disability rating became effective as of July 31, 2006.  Following a November 2006 private radiation therapy note that showed that he completed radiation treatment that month and a VA examination in February 2007 which revealed that the prostate cancer was in remission, the RO reduced the Veteran's rating from 100 percent disabling to 20 percent disabling effective June 1, 2007.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  

Nevertheless, the Court of Veterans Appeals (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Here, the Veteran's service-connected residuals of prostate cancer have been rated for malignant neoplasms of the genitourinary system (prostate cancer) pursuant to DC 7528.  Prostate cancer warrants a 100 percent evaluation for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528.  However, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Id. at Note.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provision of 38 C.F.R. § 3.105(e).  Id.  If there has been no local reoccurrence or metastasis, any residual disability will be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id. 

VA regulations state that where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e), (i).  

Here, VA failed to follow the procedural requirements stated in 38 C.F.R. § 3.105(e) and (i) prior to reducing the rating for the Veteran's service-connected residuals of prostate cancer.  Specifically, VA reduced his rating from 100 percent to 20 percent effective June 1, 2007 in a July 2007 rating decision.  This reduction resulted in substantially lower monetary payments per month for the Veteran's service-connected disabilities, as shown by an October 1, 2007 disability compensation award report.  However, VA failed to issue a decision proposing the reduction to the Veteran prior to reducing the rating for the residuals of prostate cancer.  While the RO issued a November 2006 rating decision granting service connection for residuals of prostate cancer (titled "service connection for prostate cancer, status post prostatectomy") and assigned a 100 percent rating effective July 31, 2006, it also indicated that a noncompensable evaluation was automatically assigned from January 1, 2007.  However, the provisions of 38 C.F.R. § 3.105(e), and § 4.115b, DC 7528 require that any change in evaluation of the Veteran's rating must come after a VA examination shows that an improvement in symptoms had occurred.  As the Veteran was not afforded a VA examination prior to the November 2006 rating decision, this decision cannot constitute a rating proposing the reduction that sets forth all material facts and reasons. 

Furthermore, the record does not show that the RO notified the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level at any time prior to reducing his rating in July 2007, which became effective June 1, 2007.  See 38 C.F.R. § 3.105(e), (i).  The Veteran was also not informed that he may request a predetermination hearing.  Id.  While the RO did send him a letter dated July 30, 2007 informing him of the reduction in his compensation benefits and showing the monetary value per month of his reduced evaluation effective June 1, 2007, the letter did not state that he had a right to present additional evidence within 60 days or that he had a right to request a predetermination hearing.  

Moreover, in September 2007, the Veteran submitted several lay statements, as well as statements from his wife and employer, regarding the symptoms he was experiencing due to his residuals of prostate cancer.  Thus, he presented additional evidence showing that compensation should be continued at the present level.  Accordingly, the RO was not able to take a final rating action to reduce or discontinue his disability rating.  Id. 

In light of these facts, VA has failed to meet the procedural due process requirements of 38 C.F.R. § 3.105(e) and (i) for a reduction in an evaluation for VA compensation benefits.  Thus, VA has not shown by a preponderance of the evidence that the Veteran's service-connected residuals of prostate cancer had improved by June 1, 2007.  Accordingly, the rating reduction is void ab initio, and the 100 percent rating must be restored effective June 1, 2007.  Greyzck, 12 Vet. App. at 292 (1999). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is restoring the Veteran's previous rating of 100 percent for his service-connected residuals of prostate cancer.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

The reduction in the Veteran's disability rating for service-connected residuals of prostate cancer was improper, and the 100 percent rating is restored effective June 1, 2007 subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, the Board must remand the issue of entitlement to a TDIU for additional procedural development.  

When a claimant has filed a notice of disagreement and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

In September 2010, the Veteran filed a notice of disagreement with a July 2010 rating decision, which denied entitlement to individual unemployability.  In the September 2010 notice of disagreement, the Veteran specifically took issue with the rationale of the rating decision, and indicated that he was without substantial and gainful employment.  Moreover, he indicated that his service-connected disabilities, including PTSD, led to his firing from a recent job.  A reasonable reading of this statement leads to the conclusion that the Veteran was disagreeing with the July 2010 rating decision's denial of entitlement to a TDIU.  The RO, however, only considered this statement as a motion to reconsider the July 2010 rating decision.  It issued another rating decision denying entitlement to a TDIU in February 2013, but did not issue an SOC for this claim.  Thus, as the claims file does not contain an SOC addressing the issue of entitlement to a TDIU, the Board must remand this matter to rectify the due process deficiency.

Accordingly, this matter is REMANDED for the following action:

Readjudicate the claim of entitlement to a TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, an SOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


